RICHARDS, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
This was an action brought for the purpose of restraining the State Banking & Trust Co. from! disposing of certain securities at public auction or private sale and to have a certain note as against Lynch declared null and void, and for an order requiring the return of the securities. The evdence dsclosed that one O’Loughlin and one Joyce were desirous of obtaining funds' from the Bank but were unable to furnish the satisfactory security. Lynch was called in to furnish the security with the promise that if the same was done the Bank would advance to O’Laughlin and Joyce the amount desired.
Lynch signed a note for $3,000 with O’Loughlin and Joyce and turned over to the defendant certain mortgages as collateral security to protect the Bank. The plaintiff claimed that she had been induced to sign the note and transfer the collateral by the false and fraudulent representations of an official of the Bank. The evidence was in sharp conflict as to the fraudulent conduct. As the trial court dismissed the action, plaintiff appealed. In dismissing the action, the Court of Appeals held:
1. As’the claim of the plaintiff was effectually refuted by evidence offered on behalf of the defendant, the -plaintiff failed to prove fraudulent conduct.